DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 5: --of-- should be inserted after “each”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 3 recites “wherein the processor is configured to determine the state of the person based on a set of the different frequency bands that have strongest ones of the detected electrical signals” in lines 9-10, which is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although paragraph [0034] of the Applicant’s specification discloses that the frequency band within which signals are dominant (strongest) at any point in time is an indication of the state of consciousness of a person, or of the physiological state of the person and paragraph [0035] disclose examples of singular bands being associated with different states of the person, the paragraphs are silent with regards to any indication of a processor being configured to “determine the state of the person based on a set of the different frequency bands that have strongest ones of the detected electrical signals”. The Applicant’s specification also discloses processor for determining an indication of a person’s cognitive/physiological state (¶¶ [0054], [0057]), but the Applicant’s specification does not distinctly recite that the processor determines the state of the person based a set of the different frequency bands that have strongest ones of the detected electrical signals. Therefore, claim 3 recites subject matter which was not described in the specification. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 18, 22-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a head of the person” in line 2. Claim 1 also recites the same limitation in line 10. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 6 will be interpreted to be “the head of the person”.
Claim 7 recites “a head” in line 2. Claim 1 also recites the same limitation in line 10. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 6 will be interpreted to be “the head”.
Claim 18 recites “a head” in line 2. Claim 17 recites the same limitation in line 9. It is unclear if these recitations are the same as, related to, or different from each other. 
Claim 22 recites “a head” in lines 3-4 and 11. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 11 will be interpreted to be “the head”.
Claims 23-26 are rejected by virtue of their dependence from claim 22
Claim 29 recite “a plurality of non-contact sensors” in lines 1-2. Claim 1 also recites the same limitation in line 3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 29 will be interpreted to be “the plurality of non-contact sensors”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8, 10, 12-19, 22, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0265080 A1 (Yu) (previously cited) in view of  US 6,493,576 (Dankwart-Eder) (previously cited) and US 2016/0029946 A1 (Simon). 

With regards to claim 1, Yu teaches or suggests a device for monitoring an electrical activity generated by a brain of a person (Fig. 1 and ¶ [0025] disclose a sensor system 10; ¶ [0032] discloses that the brain electrical activity can be monitored), the device comprising: an array of a plurality of non-contact sensors (¶ [0008] discloses that the system can include a plurality of non-contact electrodes, wherein the plurality constitute an array; ¶ [0028] discloses that there can be any number of one or more sensor plates; also see ¶¶ [0022], [0030], [0058] with regards to the plurality of non-contact sensors), each of the non-contact sensors configured to detect electrical signals down to 2-10 µV produced by the brain of the person without making a contact with the person (¶ [0050] and Table 2 depict the sensed EEG signals being between 2-10 µV; ¶¶ [0028], [0032], [0043] discloses that the electrode 12 does not contact the subject’s body), each of the non-contact sensors being attached to an external object that is configured to be non-wearable and separated from the person during use (¶ [0029] discloses electrode 12 is mounted to a housing 16; ¶ [0027] discloses the electrodes being attached to furniture (e.g., chairs, beds, or the like), wherein each of the non-contact sensors is at least one of a (¶¶ [0028], [0032], [0043] discloses that the electrode 12 does not contact the subject’s body, thereby making it a contactless biopotential sensor. The examiner notes that there are no gels, liquids, or skin abrasion required for using electrode 12, thereby making it also a dry electrode), and wherein each of the non-contact sensors is disposed within the array to accommodate a plurality of different orientations of a head of the person (¶ [0020] discloses that the distance between the body can vary such as in response to movement of the subject relative to the electrode. Such a disclosure indicates that each electrode is capable of accommodating different distances between the head and the electrode which results from different orientations of the head); and an amplifying device coupled to the array of the plurality of the non-contact sensors that is configured to generate analysis signals corresponding to the electrical signals produced by the brain of the person by attenuating frequency components of the electrical signals that are unrelated to the analysis signals while amplifying frequency components of the detected electrical signals that are related to the analysis signals (¶ [0030] discloses an analog circuit 14 coupled to each electrode of the multiple sensor electrodes 12; ¶¶ [0034]-[0037] disclose amplifier 20, a DC bias circuit 24, and filters, the combination of which are being interpreted to correspond to the amplifying device; ¶¶ [0038]-[0039] disclose EEG signal and brain activity being determined from the signals), wherein the amplifying device includes: filters and amplifiers (¶¶ [0034]-[0037] disclose filters and amplifiers); and an analog-to-digital convertor that is configured to receive analysis signals and digitize the analysis signals (¶ [0035] and Fig. 1 depict an analog-to-digital converter 28 which provides signals to processing device 30). 
Although Yu discloses the filtering and amplification of signals that correspond to brain waves (¶¶ [0034]-[0037] disclose amplifying and filtering; ¶¶ [0038]-[0039] disclose EEG signal and brain activity being determined from the signals), Yu is silent with regards to whether the amplifying device includes: a high pass filter that is coupled to the array of the plurality of non-contact sensors, the high pass filter configured to generate a first filtered signal, a first amplifier that is configured to receive the first filtered signal from the high pass filter and generate a first amplified signal, a second amplifier that is configured to receive the first amplified signal from the first amplifier and generate a second amplified signal, a low pass filter that is configured to receive the second amplified signal from the second amplifier and generate a second filtered signal, a third amplifier that is configured to receive the second filtered signal from the low pass filter and generate the analysis signals, and an analog-to-digital convertor that is configured to receive the analysis signals from the third amplifier and digitize the analysis signals. 
In a related system for filtering and amplifying neurophysiological signals and for improving signal amplification (Col. 2, line 26 to Col. 3, line 13 of Dankwart-Eder), Dankwart-Eder discloses an amplifying device for attenuating frequency components of the detected field that are unrelated to the brain signal and amplifying frequency components of the detected field that are related to the brain signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 43), wherein the amplifying device includes: a high pass filter that is coupled to a signal acquisition device (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a high-pass filter 2 coupled to an input), the high pass filter configured to generate a first filtered signal (Col. 8, lines 29-43 disclose high pass filter 2 generating a first filtered signal), a first amplifier that is configured to receive the first filtered signal from the high pass filter and generate a first amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a mid-amplifier 3 which receives the signal from the high-pass filter 2), a second amplifier that is configured to receive the first amplified signal from the first amplifier and generate a second amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an isolation stage 8 which receives the signal from the mid-amplifier 3, wherein the isolation stage 8 is in the form of an isolation amplifier. The Examiner notes that, because the signal outputted by the isolation stage originates from an amplifier, the signal will necessarily be an amplified signal), a low pass filter that is configured to receive the second amplified signal from the second amplifier and generate a second filtered signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a low-pass filter 4 which receives the signal from the isolation stage 8), a third amplifier that is configured to receive the second filtered signal from the low pass filter and generate the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a post-amplifier 5 which receives the signal from the low-pass filter 4 and produces an output signal), and an analog-to-digital convertor that is configured to receive the analysis signals from the third amplifier and digitize the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an A/D converter 6 which receives the signal from the post-amplifier 5 and provides a digitized output to an evaluation unit 7). Dankwart-Eder further discloses the advantages of the amplifying circuit in the analysis of extremely small signals and (Col. 2, line 26 to Col.3, line 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have substituted the amplifying and filtering scheme of Yu with the amplifying device of Dankwart-Eder. Because both amplifying devices generate neurophysical signals which correspond to brain electrical activity, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide better amplification of small signals and/or to reduce signal distortion. 
Although Yu discloses that the non-contact sensors are configured to detect electrical signals down to 2-10 µV produced by the brain of the person without making a contact with the person (¶ [0050] and Table 2 depict the sensed EEG signals being between 2-10 µV) , the above combination is silent with regards to whether the non-contact sensors are configured to detect electrical signals down to 100 nanovolts (nV). 
In a related system for monitoring brain electrical activity (Abstract of Simon), Simon discloses non-contact sensors (¶ [0084] discloses EEG sensors being applied to the scalp; ¶ [0032] discloses the electrodes including dry electrode sensors and contactless sensors), wherein the non-contact sensors are configured to detect electrical signals down to 100 nanovolts (nV) (¶ [0085] discloses that EEG signals in the 1-100 nV range were able to be accurately recorded using the electrodes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified non-contact sensors of the above combination of Yu and Dankwart-Eder to incorporate that they detect electrical signals 

	With regards to claim 2, the above combination teaches or suggests the device according to claim 1. The above combination further teaches or suggests a processor that is configured to analyze the analysis signals to detect patterns in the analysis signals corresponding to a state of the person (¶¶ [0041], [0061] of Yu discloses that the calculator 40 of the processing device 30 that is configured to determine an indicate of drowsiness or fatigue, wherein drowsiness or fatigue are states of the person). 

	With regards to claim 4, the above combination teaches or suggests the device according to claim 2. The above combination further teaches or suggests that when the processor detects a pattern corresponding to a predetermined state of the person, the processor transmits an action signal to another device to take a subsequent action (¶ [0042] of Yu discloses that an input/output device 32 providing countermeasures in response to the determined indication of drowsiness, wherein the countermeasures include an audible warning, a visual warning, and/or a tactile countermeasure). 

	With regards to claim 5, the above combination teaches or suggests the device according to claim 1. The above combination further teaches or suggests a processor that is configured to analyze the analysis signals to detect patterns in the analysis (¶ [0041] of Yu discloses that the brain wave activity is analyzed by calculator 40 to determine an drowsiness or fatigue, both of which are indications of brain activity of the person). 

With regards to claim 8, the above combination teaches or suggests the device according to claim 5. The above combination further teaches or suggests that when the processor detects the patterns corresponding to the activity of the person, the processor transmits an action signal to another device to take a subsequent action (¶ [0042] of Yu discloses that an input/output device 32 providing countermeasures in response to the determined indication of drowsiness, wherein the countermeasures include an audible warning, a visual warning, and/or a tactile countermeasure). 

With regards to claim 10, the above combination teaches or suggests the device according to claim 1. The above combination further teaches or suggests that the non-contact sensors are located remotely from a head of the person, but are located adjacent to at least one of a neck, back, and gluteus of the person (¶ [0032] of Yu discloses that the sensor plate is positioned adjacent to a patient’s head in a non-contact arrangement, thereby indicating that the noncontact sensors are not in contact (i.e., remote) yet adjacent to at least one of a neck or back (head is adjacent to neck/back)). 

	With regards to claim 12, the above combination teaches or suggests that the high pass filter is configured to generate the first filtered signal by attenuating frequency (Col. 8, lines 29-43 of Dankwart-Eder disclose the high pass cutoff frequency of the high pass filter 2). 

	With regards to claim 13, the above combination teaches or suggests that the first amplifier is configured to generate the first amplified signal by amplifying components of the first filtered signal that are related to the analysis signals (Col. 7, line 41 to Col. 8, line 9 of Dankwart-Eder disclose the amplification of the signal via the mid-amplifier 3, wherein the amplification will necessarily be of the components related to the outputted signals)

	With regards to claim 14, the above combination teaches or suggests that the second amplifier is configured to generate the second amplified signal by amplifying components of the first filtered signal that are related to the analysis signals (Col. 8, lines 10-18 of Dankwart-Eder disclose the isolation amplifier AD 215 which has a gain and will necessarily amplify components related to the output signals). 

	With regards to claim 15, the above combination teaches or suggests that the low pass filter is configured to generate the second filtered signal by attenuating frequency components of the second amplified signal, the attenuated frequency components being higher than a second cutoff frequency (Col. 8, lines 29-43 of Dankwart-Eder disclose the low pass cutoff frequency of the low pass filter).

With regards to claim 16, the above combination teaches or suggests that the third amplifier is configured to generate the analysis signals by amplifying components of the second filtered signal that are related to the analysis signals Col. 7, line 41 to Col. 8, line 9 of Dankwart-Eder disclose the amplification of the signal via the post-amplifier 5, wherein the amplification will necessarily be of the components related to the outputted signals).

With regards to claim 17, Yu teaches or suggests a method for monitoring an electrical activity generated by a brain of a person (¶ [0006] discloses a method for non-contact sensing; Fig. 1 and ¶ [0025] disclose a sensor system 10; ¶ [0032] discloses that the brain electrical activity can be monitored), the method comprising: detecting, by an array of a plurality of non-contact sensors (¶ [0008] discloses that the system can include a plurality of non-contact electrodes, wherein the plurality constitute an array; ¶ [0028] discloses that there can be any number of one or more sensor plates; also see ¶¶ [0022], [0030], [0058] with regards to the plurality of non-contact sensors), electrical signals down to 2-10 µV produced by the brain of the person without making a contact with the person (¶ [0050] and Table 2 depict the sensed EEG signals being between 2-10 µV; ¶¶ [0028], [0032], [0043] discloses that the electrode 12 does not contact the subject’s body), the non-contact sensors being attached to an external object that is configured to be non-wearable and separated from the person during use (¶ [0029] discloses electrode 12 is mounted to a housing 16; ¶ [0027] discloses the electrodes being attached to furniture (e.g., chairs, beds, or the like), wherein each of the non-contact (¶¶ [0028], [0032], [0043] discloses that the electrode 12 does not contact the subject’s body, thereby making it a contactless biopotential sensor. The examiner notes that there are no gels, liquids, or skin abrasion required for using electrode 12, thereby making it also a dry electrode), and wherein each of the non-contact sensors is disposed within the array to accommodate a plurality of different orientations of a head of the person (¶ [0020] discloses that the distance between the body can vary such as in response to movement of the subject relative to the electrode. Such a disclosure indicates that each electrode is capable of accommodating different distances between the head and the electrode which results from different orientations of the head); and generating, by an amplifying device coupled to the array of the plurality of the non-contact sensors, analysis signals corresponding to the electrical signals produced by the brain of the person by attenuating frequency components of the electrical signals that are unrelated to the analysis signals while amplifying frequency components of the detected electrical signals that are related to the analysis signals (¶ [0030] discloses an analog circuit 14 coupled to each electrode of the multiple sensor electrodes 12; ¶¶ [0034]-[0037] disclose amplifier 20, a DC bias circuit 24, and filters, the combination of which are being interpreted to correspond to the amplifying device; ¶¶ [0038]-[0039] disclose EEG signal and brain activity being determined from the signals), wherein the generating of the analysis signals includes: filtering and amplifying (¶¶ [0034]-[0037] disclose filters and amplifiers); and receiving the analysis signals and digitizing the (¶ [0035] and Fig. 1 depict an analog-to-digital converter 28 which provides signals to processing device 30). 
Although Yu discloses the filtering and amplification of signals that correspond to brain waves (¶¶ [0034]-[0037] disclose amplifying and filtering; ¶¶ [0038]-[0039] disclose EEG signal and brain activity being determined from the signals), Yu is silent with regards generating a first filtered signal by a high pass filter that is coupled to the non-contact antenna, receiving the first filtered signal from the high pass filter, and generating a first amplified signal by a first amplifier, receiving the first amplified signal from the first amplifier and generating a second amplified signal by a second amplifier, receiving the second amplified signal from the second amplifier and generating a second filtered signal by a low pass filter, receiving the second filtered signal from the low pass filter and generating the analysis signals by a third amplifier, and receiving the analysis signals from the third amplifier and digitizing the analysis signals by an analog-to-digital convertor. 
In a related system for filtering and amplifying neurophysiological signals and for improving signal amplification (Col. 2, line 26 to Col. 3, line 13 of Dankwart-Eder), Dankwart-Eder discloses an amplifying device for attenuating frequency components of the detected field that are unrelated to the brain signal and amplifying frequency components of the detected field that are related to the brain signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 43), wherein the amplifying device includes: a high pass filter that is coupled to a signal acquisition device (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a high-pass filter 2 coupled to an input), the high pass filter configured to generate a first filtered signal (Col. 8, lines 29-43 disclose high pass filter generating a first filtered signal), a first amplifier that is configured to receive the first filtered signal from the high pass filter and generate a first amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a mid-amplifier 3 which receives the signal from the high-pass filter 2), a second amplifier that is configured to receive the first amplified signal from the first amplifier and generate a second amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an isolation stage 8 which receives the signal from the mid-amplifier 3, wherein the isolation stage 8 is in the form of an isolation amplifier. The Examiner notes that because the signal outputted by the isolation stage originates from an amplifier, the signal will necessarily be an amplified signal), a low pass filter that is configured to receive the second amplified signal from the second amplifier and generate a second filtered signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a low-pass filter 4 which receives the signal from the isolation stage 8), a third amplifier that is configured to receive the second filtered signal from the low pass filter and generate the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a post-amplifier 5 which receives the signal from the low-pass filter 4 and produces an output signal), and an analog-to-digital convertor that is configured to receive the analysis signals from the third amplifier and digitize the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an A/D converter 6 which receives the signal from the post-amplifier 5 and provides a digitized output to an evaluation unit 7). Dankwart-Eder further discloses the advantages of the amplifying circuit in the analysis of extremely small signals and reducing signal distortion (Col. 2, line 26 to Col.3, line 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention 
Although Yu discloses that the non-contact sensors are configured to detect electrical signals down to 2-10 µV produced by the brain of the person without making a contact with the person (¶ [0050] and Table 2 depict the sensed EEG signals being between 2-10 µV) , the above combination is silent with regards to whether the non-contact sensors are configured to detect electrical signals down to 100 nanovolts (nV). 
In a related system for monitoring brain electrical activity (Abstract of Simon), Simon discloses non-contact sensors (¶ [0084] discloses EEG sensors being applied to the scalp; ¶ [0032] discloses the electrodes including dry electrode sensors and contactless sensors), wherein the non-contact sensors are configured to detect electrical signals down to 100 nanovolts (nV) (¶ [0085] discloses that EEG signals in the 1-100 nV range were able to be accurately recorded using the electrodes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified non-contact sensors of the above combination of Yu and Dankwart-Eder to incorporate that they detect electrical signals down to at least 100 nanovolts as taught by Simon. The motivation would have been to provide a more accurate analysis of the EEG signals. 

With regards to claim 18, the above combination teaches or suggests placing the non-contact sensors toward a head or a body of the person from a distance without physically touching the person (¶ [0032] of Yu discloses positioning one or more sensor plates adjacent a patient’s head in a non-contact arrangement; ¶ [0009] discloses that the distances between the electrode and the region of the subjects body can be up to about 30 cm). 

With regards to claim 19, the above combination teaches or suggests that the attenuating frequency components comprises filtering, by the low pass filter (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 of Dankwart-Eder discloses the low-pass filter 4), an analysis signal portion having frequency components relative to the brain electrical activity from the detected electrical signals by attenuating unrelated frequency components (Col. 7, line 41 to Col. 8, line 18 of Dankwart-Eder disclose the generation of the brain signals based on the low-pass filtering).

With regards to claim 22, Yu teaches or suggests a non-transitory computer readable medium storing computer readable instructions thereon that, when executed by a computer, causes the computer to perform a method for monitoring a physiological state of a person having a body including a head, (¶ [0037] discloses a memory storing data and executable instructions for performing functions and methods disclosed within; ¶ [0037] discloses a processing unit 36 for executing instructions that are stored in the memory; Fig. 1 and ¶ [0025] disclose a sensor system 10; ¶ [0032] discloses that the brain electrical activity can be monitored; Abstract discloses monitoring physiological conditions such as drowsiness), the method comprising: detecting, by an array of a plurality of non-contact sensors (¶ [0008] discloses that the system can include a plurality of non-contact electrodes, wherein the plurality constitute an array; ¶ [0028] discloses that there can be any number of one or more sensor plates; also see ¶¶ [0022], [0030], [0058] with regards to the plurality of non-contact sensors), electrical signals down to 2-10 µV produced by the brain of the person without making a contact with the person (¶ [0050] and Table 2 depict the sensed EEG signals being between 2-10 µV; ¶¶ [0028], [0032], [0043] discloses that the electrode 12 does not contact the subject’s body), the non-contact sensors being attached to an external object that is configured to be non-wearable and separated from the person during use (¶ [0029] discloses electrode 12 is mounted to a housing 16; ¶ [0027] discloses the electrodes being attached to furniture (e.g., chairs, beds, or the like), wherein each of the non-contact sensors is at least one of a dry electrode or a contactless biopotential sensor (¶¶ [0028], [0032], [0043] discloses that the electrode 12 does not contact the subject’s body, thereby making it a contactless biopotential sensor. The examiner notes that there are no gels, liquids, or skin abrasion required for using electrode 12, thereby making it also a dry electrode), and wherein each of the non-contact sensors is disposed within the array to accommodate a plurality of different orientations of a head of the person (¶ [0020] discloses that the distance between the body can vary such as in response to movement of the subject relative to the electrode. Such a disclosure indicates that each electrode is capable of accommodating different distances between the head and the electrode which results from different orientations of the head); and generating, by an amplifying device coupled to the array of the plurality of the non-contact sensors, analysis signals corresponding to the electrical signals produced by the brain of the person by attenuating frequency components of the electrical signals that are unrelated to the analysis signals while amplifying frequency components of the detected electrical signals that are related to the analysis signals (¶ [0030] discloses an analog circuit 14 coupled to each electrode of the multiple sensor electrodes 12; ¶¶ [0034]-[0037] disclose amplifier 20, a DC bias circuit 24, and filters, the combination of which are being interpreted to correspond to the amplifying device; ¶¶ [0038]-[0039] disclose EEG signal and brain activity being determined from the signals), wherein the generating of the analysis signals includes: filtering and amplifying (¶¶ [0034]-[0037] disclose filters and amplifiers); and receiving the analysis signals and digitizing the analysis signals by an analog-to-digital convertor (¶ [0035] and Fig. 1 depict an analog-to-digital converter 28 which provides signals to processing device 30). 
Although Yu discloses the filtering and amplification of signals that correspond to brain waves (¶¶ [0034]-[0037] disclose amplifying and filtering; ¶¶ [0038]-[0039] disclose EEG signal and brain activity being determined from the signals), Yu is silent with regards generating a first filtered signal by a high pass filter that is coupled to the non-contact antenna, receiving the first filtered signal from the high pass filter, and generating a first amplified signal by a first amplifier, receiving the first amplified signal from the first amplifier and generating a second amplified signal by a second amplifier, receiving the second amplified signal from the second amplifier and generating a 
In a related system for filtering and amplifying neurophysiological signals and for improving signal amplification (Col. 2, line 26 to Col. 3, line 13 of Dankwart-Eder), Dankwart-Eder discloses an amplifying device for attenuating frequency components of the detected field that are unrelated to the brain signal and amplifying frequency components of the detected field that are related to the brain signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 43), wherein the amplifying device includes: a high pass filter that is coupled to a signal acquisition device (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a high-pass filter 2 coupled to an input), the high pass filter configured to generate a first filtered signal (Col. 8, lines 29-43 disclose high pass filter generating a first filtered signal), a first amplifier that is configured to receive the first filtered signal from the high pass filter and generate a first amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a mid-amplifier 3 which receives the signal from the high-pass filter 2), a second amplifier that is configured to receive the first amplified signal from the first amplifier and generate a second amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an isolation stage 8 which receives the signal from the mid-amplifier 3, wherein the isolation stage 8 is in the form of an isolation amplifier. The Examiner notes that because the signal outputted by the isolation stage originates from an amplifier, the signal will necessarily be an amplified signal), a low pass filter that is configured to receive the second amplified (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a low-pass filter 4 which receives the signal from the isolation stage 8), a third amplifier that is configured to receive the second filtered signal from the low pass filter and generate the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a post-amplifier 5 which receives the signal from the low-pass filter 4 and produces an output signal), and an analog-to-digital convertor that is configured to receive the analysis signals from the third amplifier and digitize the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an A/D converter 6 which receives the signal from the post-amplifier 5 and provides a digitized output to an evaluation unit 7). Dankwart-Eder further discloses the advantages of the amplifying circuit in the analysis of extremely small signals and reducing signal distortion (Col. 2, line 26 to Col.3, line 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have substituted the amplifying and filtering scheme of Yu with the amplifying scheme of Dankwart-Eder. Because both amplifying schemes generate neurophysical signals which correspond to brain electrical activity, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide better amplification of small signals and/or to reduce signal distortion. 
Although Yu discloses that the non-contact sensors are configured to detect electrical signals down to 2-10 µV produced by the brain of the person without making a contact with the person (¶ [0050] and Table 2 depict the sensed EEG signals being between 2-10 µV) , the above combination is silent with regards to whether the non-contact sensors are configured to detect electrical signals down to 100 nanovolts (nV). 
In a related system for monitoring brain electrical activity (Abstract of Simon), Simon discloses non-contact sensors (¶ [0084] discloses EEG sensors being applied to the scalp; ¶ [0032] discloses the electrodes including dry electrode sensors and contactless sensors), wherein the non-contact sensors are configured to detect electrical signals down to 100 nanovolts (nV) (¶ [0085] discloses that EEG signals in the 1-100 nV range were able to be accurately recorded using the electrodes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified non-contact sensors of the above combination of Yu and Dankwart-Eder to incorporate that they detect electrical signals down to at least 100 nanovolts as taught by Simon. The motivation would have been to provide a more accurate analysis of the EEG signals. 

With regards to claim 29, the above combination teaches or suggests that the array of the plurality of non-contact sensors is configured to detect the electrical signals from 10 or more inches away from the person (¶ [0021] of Yu discloses that the electrode can be placed to about 30 cm from the subject’s body, wherein 30 cm is more than 10 inches away from the person).

With regards to claim 31, the above combination teaches or suggests that the first amplifier is a single stage amplifier (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 of Dankwart-Eder disclose a mid-amplifier 3 which is a single stage amplifier), the  (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an isolation stage 8 which is depicted to be an operational amplifier), and a third amplifier (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a post-amplifier 5). 
The above combination is silent with regards to whether the first amplifier has a gain of 73, the second amplifier has a gain of 101, and the third amplifier is a gain of 2. 
Yu teaches or suggests that the aggregate gain of the analog circuit 14 can exceed 1000 (¶ [0036]).
The individual gains of the amplifiers would depend up the factors of desired total amplification of the EEG potentials.  As such, the gains of the amplifiers are results-effective variables that would have been optimized through routine experimentation based on the desired total amplification of the EEG potentials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the gains of the amplifiers, using the total gain suggested by Dankwart-Eder as starting points, so as to obtain the desired amplification of the EEG potentials.  See MPEP 2144.05 (II) (A).

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, and further in view of US 2009/0318827 A1 (Freer) (Previously cited) 
	With regards to claim 3, the above combination teaches or suggests the device according to claim 2. The above combination further teaches or suggests that the state of the person includes at least one of an emotional state, a cognitive load state, a (¶¶ [0041], [0061] of Yu disclose monitoring drowsiness or fatigue, which are at least cognitive and alertness states of the person). 
	Although Yu further discloses that the digital filter 202 can be programmed with a pass band corresponding to EEG signals of interest, such as in a frequency band of 10 Hz to about 2 KHz (¶ [0061], which indicates that the electrical signals in the alpha band between 12 Hz and 30 Hz and the gamma band between 26Hz and 100 Hz are detected), and using alpha and beta waveforms to a corresponding drowsiness correlation unit (¶ [0061]; also see ¶¶ [0076]-[0077] with regards to the drowsiness correlation unit), the above combination is silent regarding whether each of the plurality of non-contact sensors in the array is configured to detect the electrical signals within different frequency bands including a delta band having a frequency up to 3 Hz, a theta band having a frequency between 4Hz and 8Hz, and wherein the processor is configured to determine the state of the person based on a set of the different frequency bands that have strongest ones of the detected electrical signals.
	In the same field of endeavor of monitoring brain waves, Freer discloses monitoring delta band, theta band, and alpha band (¶¶ [0036], [0068]) and determine the state of the person based on a set of the different frequency bands that have strongest ones of the detected electrical signals (¶¶ [0036], [0068] discloses utilizing threshold detectors 92 and 94 to produce attention-indicating and alertness signals). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analysis system of the above combination to incorporate monitoring delta and theta bands and determining the 

With regards to claim 27, the above combination teaches or suggests the device according to claim 3. The above combination teaches or suggests that the processor is further configured to control other devices based on the determined state of the person (¶ [0042] of Yu discloses that an input/output device 32 providing countermeasures in response to the determined indication of drowsiness, wherein the countermeasures include an audible warning, a visual warning, and/or a tactile countermeasure).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, as applied to claim 5 above, and further in view of WO 2016/115982 A1 (Liu) (Previously cited).
Regarding claim 6, the above combination teaches or suggests the device according to claim 5. The above combination is silent with regards to whether the activity of the person in proximity to the non-contact sensor includes moving a head of the person in an affirmative gesture or a negative gesture.  
In a related gesture identifying system, Liu teaches the detecting moving a head of the person in an affirmative gesture or a negative gesture in EEG readings (Page 9, line 7 to Page 10, line 5; see Figs. 2b and 2c and Page 3, lines 12-17). It would have . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, as applied to claim 5 above, and further in view of Freer. 
With regards to claim 7, the above combination teaches or suggests the device according to claim 5. 
Although the above combination teaches that body movement such as head movement can be detected (¶¶ [0032], [0049]), the above combination is silent with regards to whether the activity of the person in proximity to the non-contact sensor includes moving the head or a body of the person in into or out of proximity to the non-contact sensor so that the device detects whether a space monitored by the non-contact sensor is occupied or unoccupied, respectively, by the person.
In a related user detecting system, Freer teaches moving a head or a body of the person into or out of proximity to a sensor so that the sensor detects whether a space monitored by the non-contact sensor is occupied or unoccupied, respectively, by the person (¶¶ [0048]-[0050] discloses determining presence or absence of a body of a person by monitoring electrical activity of the heart in the detected signals). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detected patterns of Yu to (¶ [0049] of Freer).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, as applied to claim 1 above, and in view of US 6,073,039 A (Berson) (previously cited). 
With regards to claim 11, Yu teaches that the non-contact sensors may comprise a variety of electrode structures (¶ [0027] of Yu). However, the above combination is silent regarding whether the non-contact sensors are configured in a least one of a bar array configuration and a concentric ring array configuration.
In a related electrode assembly, Berson teaches a sensor configured in a least one of a bar configuration and a concentric ring configuration (Fig. 7). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode configuration of Yu to incorporate a concentric ring configuration as taught by Berson. The motivation would have been to provide an antenna configuration that best detects a signal depending on the location of the electrodes, the user, and other environmental factors. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, as applied to claim 19 above, and further in view of Freer. 
Regarding claim 20, the above combination is silent regarding whether the low pass filter has a cutoff frequency within a range of 20 Hz to 40 Hz.  
In a related brain activity monitoring device, Freer teaches a low pass filter in a brain-wave analyzing circuit which has a cutoff frequency within the range of 20 Hz to 40 Hz (Freer: Claim 4, support found in ¶ [0032]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutoff frequency of the low pass filter of the combination of Yu, Dankwart-Eder, and Simon to incorporate that it within the range of 20 Hz to 40 Hz as taught by Freer. The motivation would have been to provide a cutoff frequency that better filters out signals that are irrelevant to the brain waves of interest. 

Regarding claim 21, Yu teaches that the detected neural activity can be filtered to determine different parameters of heart electrical activity (¶ [0038] of Yu). However, the above combination fails to teach adaptively determining heart rate signals of the person from the detected electrical signals, wherein the analysis signal portion is filtered to produce the analysis signals including frequency components relevant to the brain electrical activity while attenuating the unrelated frequency components by employing the determined heart rate signals to actively cancel heart rate signal components from the detected electrical signals.  
In a related EEG device, Freer teaches adaptively determining heart rate signals of a person from electrical signals, wherein an analysis signal portion is filtered to produce analysis signals including frequency components relevant to the brain electrical activity while attenuating the unrelated frequency components comprises employing the (Freer: Claim 5, support found in Fig. 3 and ¶ [0044]-[0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of the electrical signals determined by Yu to incorporate adaptively determining heart rate signals and actively cancelling the heart rate signal components as taught by Freer. The motivation would have been to filter out the ECG signals from the brain activity signals so that the analysis of the brain waves is more accurate. 

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, as applied to claim 22 above, and in view of Freer. 
With regards to claim 23, the above combination teaches or suggests processing the detected electrical signals to produce at least one bandpass filtered state (Fig. 7 of Dankwart-Eder discloses that the signal is filtered with both low-pass and high-pass filters, which produces a bandpass filtered signal). However, the above combination fails to teach that the bandpass filtered state indicates a signal representative of a magnitude with a predetermined frequency range as an indication of the physiological state of the person. 
In a related device for monitoring neural activity, Freer teaches processing a signal to produce at least one bandpass filtered state indicating a signal representative of a magnitude within a predetermined frequency range as an indication of the physiological state of the person (¶¶ [0036]-[0037]: beta and theta bandpass filters are used to determine beta and theta components of an EEG reading, wherein the magnitudes of the frequencies within the bandpass are indicators of a user’s attention; also see at least ¶¶ [0006], [0023]), wherein the at least one bandpass filtered state indicating the signal is an intention indicating signal and the method further comprises processing the raw signals to produce at least one bandpass filtered attention indicating another signal representative of another magnitude within a another predetermined frequency range as an indication of the person's level of attention (¶¶ [0036]-[0037]: theta and beta bandpass filters are used for determining theta waves and beta waves, which are used to derive an attention-indicating and alertness signal).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of the combination of Yu, Dankwart-Eder, and Simon to incorporate the at least one bandpass filter as taught by Freer. The motivation would have been to determine separate brainwave components that can be used to provide a more accurate diagnostic analysis of the patient.  

Regarding claim 24, the above combination teaches or suggests that processing the detected electrical signals to produce the at least one bandpass filtered state indicating the signal representative of the magnitude within the predetermined frequency range as the indication of the physiological state of the person further comprises: bandpass filtering the detected electrical signals to produce bandpass limited signals within the predetermined frequency range (the filter of Sharma as modified by Freer; see Freer: ¶ [0036]); and analyzing the bandpass limited signals to determine a magnitude as the at least one bandpass filtered state indicating the signal (the filter of the above combination of Yu as modified by Freer; see Freer: ¶ [0036]: signal magnitudes are determined).  

Regarding claim 25, the above combination is silent regarding whether bandpass filtering the electrical signals includes applying a low pass filter ahead of a bandpass filter. 
In the related system for monitoring neural activity, Freer teaches applying a low pass filter ahead of a bandpass filter (Fig. 1 depicts electrical signal applied to a low pass filter 62 prior to being applied to the bandpass filters 84 and 86). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order of the filters of the combination to incorporate that the low pass filter is applied ahead of a bandpass filter as taught by Freer. The motivation would have been to provide a cleaner signal for analysis. 

Regarding claim 26, the above combination fails to teach actively determining heart rate signals of the person from the detected electrical signals, wherein processing the detected electromagnetic field to produce the at least one bandpass filtered state indicating the signal representative of the magnitude within the predetermined frequency range as the indication of the physiological state of the person comprises employing the determined heart rate signals to actively attenuate heart rate signal components from the raw signals.
In a related device for monitoring a neural activity, Freer teaches actively determining heart rate signals of the person from the electrical signals, wherein (Freer: Claim 11, support found in Fig. 3 and ¶ [0044]-[0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filtering method of the combination of Yu, Dankwart-Eder, and Simon to incorporate actively determining heart rate signals of the person and actively attenuating heart rate signal components from the as taught by Freer. The motivation would have been to filter out the ECG signals from the neural signals so that the analysis of the brain waves is more accurate. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, as applied to claim 1 above, and further in view of US 5,813,993 A (Kaplan) and US 2012/0245481 A1 (Blanco). 
With regards to claim 28, the above combination is silent with regards to whether the low pass filter is an anti-aliasing filter that is an 8th order low pass filter implemented with a monolithic switched capacitor. 
In a related system for monitoring drowsiness, Kaplan discloses that filters may be anti-aliasing filters such as a sixth-order Butterworth switched-capacitor filter (Col. 32, lines 24-31 and Col. 21, lines 28-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the low pass filter of the above combination of Yu, Dankwart-Eder and (Col. 32, lines 24-31 of Kaplan). 
The above combination is silent with regards to whether the filter is 8th order filter. 
In the same field of endeavor of monitoring EEG signals, Blanco discloses using an 8th order filter (¶ [0084])). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of the above combination such that it is an 8th order filter as taught by Blanco. The motivation would have been to provide a filter with an order that more accurately filters the signals. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, as applied to claim 1 above, and further in view of US 2009/0299210 A1 (Marcarian).
With regards to claim 30, the above combination teaches or suggests comprising an array of the plurality of the non-contact sensors (¶ [0028] of Yu discloses the use of any number of one or more sensor plates can be used). 
The above combination is silent regarding there being five or six arrays. 
In a related system for monitoring biopotentials, Marcarian discloses any number of sets of measuring electrodes may be used, including five, or six sets of measuring electrodes (¶ [0071]). 
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dankwart-Eder and Simon, as applied to claim 1 above, and further in view of Liu.
Regarding claim 32, the above combination teaches or suggests the device according to claim 1. The above combination is silent with regards to whether the processor is further configured to determine a direction of the head of the person based on a variation of signal strength detected by the array according to a position of the head of the person.   
In a related EEG analyzing system, Liu teaches determining a direction in which the head of the person is moving based on a variation of signal strength detected by EEG sensors according to a position of the head (Page 4, line 27 to Page 18 disclose determination of nodding, tilting sideways, tilting up, shaking and/or rotating the head in brain electricity information; Page 9, line 7 to Page 10, line 5 disclose identifying movement by monitoring changes in amplitude (i.e., a variation of signal strength) in relation to a static state position of the head). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EEG analysis of the above combination of Yu, Dankwart-Eder, and Simon to incorporate the determination of a direction of a head movement as taught by Liu. The motivation would have been to provide a more complete diagnostic analysis of the patient. Additionally or alternatively, because the head movements such as nodding or tilting are indications of drowsiness, the motivation would have been to provide more inputs in the determination of drowsiness of Yu. 

Response to Arguments
Claim Rejections — 35 USC § 112
There are new rejections under 35 U.S.C. § 112 that were necessitated by the claim amendments filed 11/08/2021. 

Prior Art Rejections
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                             
/ALLEN PORTER/Primary Examiner, Art Unit 3792